Citation Nr: 1432108	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to an effective date prior to March 5, 2010, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision rating of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, as well as a November 2011 rating decision from the RO in Reno, Nevada, where jurisdiction presently resides.

In an August 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for left hear hearing loss and tinnitus.  In a November 2011 rating decision, the RO granted service connection for tinnitus and assigned an effective date of March 5, 2010.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left ear hearing loss; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2. Evidence received since the April 1989 rating decision is neither cumulative nor redundant of the evidence of record at the time of the April 1989 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3. A claim of service connection for tinnitus was initially denied by the RO in an April 1989 rating decision; the decision was not appealed and became final.

4. The Veteran sought to reopen his claim of entitlement to service connection in a communication received by the RO on March 5, 2010; the file contains no other communications from the Veteran between the last final denial in April 1989 and his claim received on March 5, 2010.


CONCLUSIONS OF LAW

1. The April 1989 rating decision, which denied the Veteran's claim of entitlement to service connection for left ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the April 1989 rating decision is new and material; and the claim of entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for an effective date prior to March 5, 2010, for an award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2)(i) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's appeal arises, in part, from assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that claim.  Moreover, a March 2010 letter provided all appropriate notice with respect to the petition to reopen the previously denied left hearing loss claim, to include notice of the basis for the prior denial, consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.   The record also contains the Veteran's own statements, including testimony given before the undersigned at a March 2013 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the March 2013 Board hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

As VA has satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Analysis

I. New and Material Evidence - Left Ear Hearing Loss

In April 1989, the RO denied service connection for left ear hearing loss.  The claim was denied because left ear hearing loss was shown to be present at the time of entrance into military service and had not been aggravated.  

The appellant was notified of this decision and of his procedural rights by letter in April 1989.  He did not submit a notice of disagreement within a year of the decision and no new and material evidence was received within that time frame.  Thus, the April 1989 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

At the time of the April 1989 rating decision, the evidence of record consisted of service treatment records (STRs), an October 1988 private audiological examination, a March 1989 VA examination and lay statements indicating that hearing loss began during active military service.  

The evidence received since the April 1989 rating decision includes additional lay statements from the appellant indicating that his hearing disability was aggravated by in-service noise exposure, a statement from his wife, June 2010 and July 2011 VA examinations and testimony from a March 2013 Board hearing.  This evidence is new as it was not part of the record at the time of the April 1989 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim because it provides an alternate theory of entitlement to service connection by indicating that the Veteran's left ear hearing disability was aggravated by military service.  Therefore, the evidence is new and material, and the claim is reopened.

II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to March 5, 2010, for an award of service connection for tinnitus.  He has at various times asserted that the effective date should be either June 22, 1969, the date of separation from military service, or October 11, 1988, the date tinnitus was diagnosed.

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See, 38 U.S.C.A. § 5110(g).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

It is further noted that, under 38 C.F.R. § 3.157 , a report of examination or hospitalization will be accepted as an informal claim for benefits. However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation disallowed
because the disability is not compensable. Hence, this provision is not applicable here. 

In this case, the original claim of entitlement to service connection for tinnitus was considered and denied by the RO in an April 1989 rating decision after tinnitus was diagnosed during a March 1989 VA examination.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105.

The Veteran submitted an application to reopen his previously denied claim of entitlement to service connection for tinnitus on March 5, 2010.  His claim of service connection was granted by a November 2011 rating decision, which also assigned an effective date of March 5, 2010, the date of receipt of the application to reopen his claim of entitlement to service connection for tinnitus.  The record contains no earlier statements that could be construed as an informal claim.  

At the March 2013 Board hearing, the Veteran asserted that he never filed a claim for tinnitus prior to the claim on appeal because he did not know that tinnitus was a separate issue from a claim of entitlement to service connection for hearing loss.  

After careful consideration of the evidence, to include written communications from the Veteran, his testimony at the March 2013 Board hearing, and the medical record, the Board finds that there is no basis for an effective date prior to March 5, 2010 for tinnitus.  Again, a claim of service connection for tinnitus was denied in April 1989.  There is no indication that the Veteran appealed the previous denial or that new and material evidence was received within the appeals period.  Therefore the rating decision denying the claim is final.  Moreover, neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claim of entitlement to service connection for tinnitus prior to March 5, 2010.  

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit a grant of an earlier effective date with regards to this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to March 5, 2010, for the award of service connection for tinnitus, is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left ear hearing loss is reopened, and to this extent only, the appeal is granted.

Entitlement to an effective date prior to March 5, 2010, for service connection for tinnitus is denied.


REMAND

The Board finds that additional development is required before the left ear hearing loss claim may be adjudicated.  The November 1966 entrance examination indicates left ear hearing loss disability.  (Given the date of the entrance examination, it must be presumed that American Standards Associates (ASA) units were the basis of measurement of auditory acuity; when converting to the modern International Standards Organization (ISO) units, an even greater level of hearing loss would be demonstrated.)  However, the separation examination, while indicating an assessment of bilateral high frequency hearing loss, actually shows audiometric results (presumed to be in ISO units) that were clinically normal at every puretone threshold.  This raises a question as to the reliability of the testing conducted in conjunction with the entrance examination.  This is important, because the Veteran would be presumed to be in sound condition at induction if no defect was noted at the entrance examination.    

Thus, remand is necessary to obtain a VA opinion to determine if the Veteran's left ear hearing disability was aggravated by military service.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the July 2011 VA examiner, or another appropriate VA provider if he is unavailable, to provide an addendum opinion for the Veteran's claim of service connection for left ear hearing loss.  

The examiner should explain why "bilateral hearing loss" was noted on the separation examination given the recorded audiometric results showing clinically normal hearing.  The examiner should also state whether, based on the 1969 auditometric results, the showing of left ear hearing loss on entrance should be considered reliable.  (The examiner is reminded that the 1966 entrance examination audiometric results should be converted from ASA to ISO units.) 

If the examiner finds that it at least as likely as not that a left ear hearing loss disability existed on entrance to service, he must opine whether this was aggravated (permanently worsened beyond the natural progression of the disorder) by service; in so doing, he must consider the record as a whole, including lay testimony, and not solely rely on a comparison between the entrance and exit examinations.  

If the audiometric results reflecting  left ear hearing loss at induction are deemed unreliable, then the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) the Veteran's left ear hearing disability was caused by military service.

The examiner should provide a rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it should be explained why a response would be speculative.

2. If the issue on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


